Citation Nr: 1043487	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  95-34 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to service connection for residuals of a left 
brachial plexus trauma as separate from residuals of a shell 
fragment wound of the left shoulder.

2.	Entitlement to an evaluation in excess of 10 percent for scars 
of the left supraclavicular area, to include whether separate 
evaluations are warranted based upon disfigurement and 
limitation of motion of the neck.

3.	Entitlement to an evaluation in excess of 10 percent for scars 
of the left posterior arm, to include whether separate 
evaluations are warranted based upon disfigurement and 
limitation of motion of the left posterior arm.

4.	Entitlement to an evaluation in excess of 10 percent for 
residuals of a penetrating shrapnel wound of the left lower 
extremity with foreign body retention in the knee and leg, 
involving muscle group XI.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from June 1951 to March 
1953.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.

Procedural History

This case was last brought before the Board in December 2008, at 
which time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim.  The requested development having been 
completed, the case is once again before the Board for appellate 
consideration of the issue on appeal.

Clarification of Issues on Appeal

Initially, the Board observes that, following a December 2008 
Board remand, the Veteran was awarded service connection for 
injuries of left muscle groups I (trapezium, left shoulder), II 
(rhomboids, left shoulder) and XIV (vastus externus, left thigh), 
as well as for scars of the posterior surface of the left trunk 
and occipital area, with separate evaluations based on tenderness 
and disfigurement.  See June 2010 rating decision.  As service 
connection has been granted for these separate disabilities, 
these issues, as they were certified to the Board in December 
2008, have been fully resolved in the Veteran's favor.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (a second 
notice of disagreement must be filed to initiate appellate review 
of "downstream" issues such as compensation level and the 
effective date of service connection).  As such, the issues 
currently on appeal before the Board have been modified as 
reflected above. 

The issue of entitlement to an increased evaluation for a scar of 
the left posterior arm is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The Veteran does not suffer from chronic neurological 
manifestations of residuals of a left brachial plexus trauma 
that are etiologically related to his active service.

2.	A scar of the left supraclavicular area results in 
disfigurement of the neck, with two characteristics of 
disfigurement; visible or palpable tissue loss and gross 
distortion or asymmetry of two or more feature or paired set 
of features is not demonstrated.

3.	The Veteran is current in receipt of the maximum schedular 
evaluation based on limitation of motion of the cervical spine 
(neck).

4.	The Veteran's residuals of a shell fragment wound of the left 
leg with foreign body retention, involving muscle group XI, 
does not more closely approximate a "moderately severe" or 
"severe" injury to muscle group XI.
CONCLUSIONS OF LAW

1.	Chronic neurological residuals of left brachial plexus trauma 
were not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.	The criteria for an evaluation of 30 percent, but not greater, 
for disfigurement of the neck caused by scars of the left 
supraclavicular area have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

3.	A separate evaluation for limitation of motion of the neck due 
to scars of the left supraclavicular area is barred as a 
matter of law.  38 C.F.R. § 4.14, 4.71a, Diagnostic Code 5010-
5322 (2010); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

4.	The criteria for an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the left leg with 
foreign body retention involving muscle group XI are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic 
Code 5311 (prior to and as of July 3, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002).   38 C.F.R. § 3.159 (2010).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

In the instant case, the veteran received notification through 
VCAA letters dated August 2004, May 2006 and January 2009.  These 
VCAA notice letters advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein and 
what information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request records 
from the sources identified by the veteran.  He was specifically 
told that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, records 
like medical records, employment records, and records from other 
Federal agencies.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  The 
January 2009 VCAA letter provided such notice.

The Board notes that the VCAA letters were sent subsequent to the 
initial unfavorable agency decision in April 1995.  However, the 
Board finds that any timing defect with regard to VCAA notice was 
harmless error.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  In this 
regard, the notice provided to the Veteran by these letters fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and, after the notice was provided, the case 
was readjudicated and supplemental statements of the case were 
provided to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005); rev'd on other grounds, Mayfield v. Nicholson, 
444 F. 3d 1328 (Fed. Cir. 2006) (a (supplemental) statement of 
the case that complies with all applicable due process and 
notification requirements constitutes a readjudication decision).

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Service treatment records are associated with claims file.  All 
post-service VA and private treatment records identified by the 
Veteran have also been obtained.  The Veteran has not identified 
any additional records that should be obtained prior to a Board 
decision.  Therefore, VA's duty to further assist the veteran in 
locating additional records has been satisfied.  The Veteran has 
been afforded numerous VA examinations throughout the course of 
the instant appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2010); Wells v. Principi, 327 F. 3d 1339, 
1341 (Fed. Cir. 2002).  The Board finds the VA examinations of 
record to be adequate for the purposes of the instant appeal, as 
they involved a review of the Veteran's pertinent medical history 
and provide the necessary medical opinions and recitation of the 
Veteran's symptomatology sufficient to allow the Board to render 
a decision in the instant case.  See generally Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  

As a final note, the Board again observes the instant claims were 
remanded by the Board in December 2008 for additional 
development.  Specifically, the Board determined the Veteran 
should be provided additional VCAA notice and an additional VA 
examination.  As discussed above, the Veteran was provided notice 
through a January 2009 VCAA letter, and was provided additional 
examinations in February 2010, which the Board has found to be 
adequate for the purposes of deciding the instant claims.  As 
such, the Board finds there has been substantial compliance with 
its December 2008 remand, and adjudication of the instant claims 
may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

I.	Service Connection, Residuals of Left Brachial Plexus 
Trauma

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

The Veteran currently suffers from a neurological deficit of the 
left upper extremity.  The issue at hand is whether the Veteran's 
neurological disorder of the left upper extremity is 
etiologically related to his active service.

Service treatment records reveal the Veteran was struck by enemy 
mortar fire on September 17, 1952, in which he suffered from 
partial contusions of the left brachial plexus, which resulted in 
moderate loss of function of the left hand.  Upon hospital 
admission in December 1952, the Veteran exhibited diffuse 
weakness on all motion of the left arm, with the most marked 
deficit in those muscles supplied by the median and radial 
nerves.  There was also a diffuse hypesthesia of the left upper 
extremity with a dysesthesia in the median nerve distribution.  
See December 1, 1952, Clinical Record.  Treatment records dated 
January 1953 indicate gradual improvement in the Veteran's 
neurological condition, and it was determined in late January 
that he had received the maximum benefit from hospitalization.  
By February 1953, the Veteran's neurological condition had 
improved, manifested by a poorly defined area of hypesthesia in 
the index and middle fingers of the left hand.  However, there is 
no competent evidence to indicate the Veteran continued to suffer 
a chronic neurological disorder of the left upper extremity upon 
separation from service.

When a disorder is first diagnosed after service, service 
connection is warranted for that condition if the competent 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  In this case, the Veteran has a current diagnosis of 
neurological deficit of the left upper extremity.  Further, the 
in-service injury to the left brachial plexus is well documented.  
The remaining question, therefore, is whether there is medical 
evidence of a relationship between the Veteran's current 
neurological disability and his in-service injuries.

The Veteran was provided a VA examination in February 2000, which 
showed continuing left upper extremity neurological symptoms.  
Electrodiagnostic testing performed in March 2000 revealed 
bilateral carpal tunnel syndrome and contraindicated 
radiculopathy.  

A February 2007 VA joints examination report indicated the 
Veteran suffers from a brachial plexus injury that affects the 
radial, ulnar and musculocutaneous nerves, causing a decreased 
pinprick sensation.  While a February 2008 VA neurological 
examination diagnosed the Veteran with a brachial plexus injury 
with involvement of the ulnar and median nerves, it later 
provided conflicting findings, stating there is no evidence of a 
brachial plexus injury and that the Veteran's current 
neurological symptoms are due to carpal tunnel syndrome and ulnar 
neuropathy.  A March 2008 nerve conduction study also stated the 
Veteran's symptoms are compatible with carpal tunnel syndrome 
with superimposed ulnar sensory neuropathy with no evidence of a 
brachial plexus injury.

Given the inconsistency of the evidence of record, in its 
December 2008 remand, the Board determined that a new VA 
examination was necessary.  After reviewing the record and 
physical examination of the Veteran, a February 2010 VA examiner 
noted the Veteran's in-service history of trauma to the left 
brachial plexus and current complaints of left arm pain with 
numbness and paresthesias.  Citing the March 2008 
electrodiagnostic testing, the VA examiner provided a diagnosis 
of severe bilateral carpal tunnel syndrome with superimposed 
ulnar sensory neuropathy.  The VA examiner also opined that the 
Veteran's left arm neurologic sensory complaints are less likely 
as not a residual of the in-service left brachial plexus trauma, 
as his current carpal tunnel syndrome is a distal focal nerve 
entrapment at the wrist level, which is unrelated to the proximal 
brachial plexus injury.

In sum, the Board finds that there is no evidence of a chronic 
neurological disorder in service.  The threshold question 
therefore is whether there is sufficient medical evidence to 
establish an etiological link between the Veteran's current 
neurological deficit of the left upper extremity and his 
documented in-service injuries.  The preponderance of the 
evidence is against this aspect of the veteran's claim.  The 
Veteran has produced no competent evidence or medical opinion in 
support of his claim that his present carpal tunnel syndrome with 
superimposed ulnar sensory neuropathy is the result of his in-
service injuries.  Furthermore, there is no assertion on behalf 
of the Veteran that he continuously suffered neurological 
symptoms of the left upper extremity since service.

The Board acknowledges that the Veteran himself may believe that 
his current neurological deficit of the left upper extremity is 
related to his in-service injuries.  However, as a layperson, the 
Veteran has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, while the Veteran is competent to 
report (1) symptoms observable to a layperson, e.g., pain; (2) a 
diagnosis that is later confirmed by clinical findings; or (3) a 
contemporary diagnosis, he is not competent to independently 
render a medical diagnosis or opine as to the specific etiology 
of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  
Consequently, lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  

As a final note, the Board again wishes to point out that it does 
not dispute the significant injuries suffered by the Veteran in 
service.  In fact, these are well-documented, and the Veteran has 
been awarded service connection for a number of disabilities 
related to the September 1952 injury.  However, with respect to 
whether the Veteran currently suffers from a chronic neurological 
deficit due to the in-service trauma to the left brachial plexus, 
the Board concludes that the preponderance of the evidence is 
against the Veteran's claim.  Accordingly, the benefit of the 
doubt rule does not apply, and the claim of service connection 
for residuals of left brachial plexus trauma must be denied.  See 
38 U.S.C.A. § 5107 (West 2002).



II.	Increased Evaluations

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has 
already been established and increase in disability rating is at 
issue, present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  Further, the Board must 
evaluate the medical evidence of record since the filing of the 
claim for increased rating and consider the appropriateness of a 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts).  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 
12 Vet. App. 119 (1999).

Scars of the Left Supraclavicular Area

The Veteran's service-connected scars of the left supraclavicular 
area have been assigned a 10 percent evaluation pursuant to 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Initially, the 
Board notes that 38 C.F.R. § 4.118 was amended during the 
pendency of this appeal.  73 Fed. Reg. 54,708- 54,712 (October 
23, 2008).  Pertinent to this appeal, however, the amended 
criteria are only applicable to "applications for benefits 
received by VA on or after October 23, 2008."  Id. at 54,708.  
Therefore, the Board will evaluate the Veteran's claim based on 
the rating criteria in effect prior to the regulatory changes.

As noted above, the Veteran's scar of the left supraclavicular 
area has been assigned a 10 percent evaluation pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Under this 
diagnostic code, a 10 percent evaluation is the maximum schedule 
evaluation for superficial scars that are painful on examination.  
However, the Board observes that, as the Veteran's scar involves 
the neck, Diagnostic Code 7800, pertaining to disfigurement of 
the head, face or neck is also applicable.  

Under this diagnostic code, a 10 percent evaluation is warranted 
with one characteristic of disfigurement is present.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2008).  A 30 percent evaluation is 
warranted with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of features 
(nose, chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  Id.

A 50 percent evaluation is warranted with visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement.  Id.  

A maximum 80 percent evaluation is warranted with visible or 
palpable tissue loss and either gross distortion or asymmetry of 
three or more features or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.  
Id.

The 8 characteristics of disfigurement for purposes of evaluation 
under 38 C.F.R. § 4.118 are: scar 5 or more inches (13 or more 
cm.) in length; scar at least one-quarter inch (0.6 cm) wide at 
widest part; surface contour of scar elevated or depressed on 
palpitation; scar adherent to underlying tissue; skin hypo-or 
hyper-pigmented in an area exceeding six square inches (39 sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
underlying soft tissue missing in an area exceeding six square 
inches (39 sq. cm.); skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  See 38 C.F.R. 
§ Diagnostic Code7800, Note (1) (2008).  

Untouched color photographs are to be taken into consideration 
when evaluating under the above criteria.  Id. at Note (3).

After reviewing the evidence of record, including color 
photographs, the Board has determined that an evaluation of 30 
percent, but no more, is warranted for the Veteran's scars of the 
left supraclavicular area, based on disfigurement of the neck, 
throughout the appeal period.  In this regard, the evidence of 
record reveals the Veteran's left supraclavicular scar exhibits 
two characteristics of disfigurement; visible or palpable tissue 
loss and gross distortion or asymmetry of two or more features or 
paired set of features is not demonstrated.

In this regard, an April 1994 VA examination report reflects a 
left supraclavicular scar extending up to the neck 8 cm. long and 
2 cm. wide (16 sq. cm.), which was not tender to palpitation.  
However, other characteristics of disfigurement were not 
discussed.

A February 2000 VA examination report reflects a two linear scars 
on the left supraclavicular area, one measuring 8 cm. by 2 cm. 
(16 sq. cm.), the other 7 cm. by 0.5 cm. (3.5 sq. cm.).  The scar 
was tender to palpitation and sensitive.  There was no ulceration 
or break down of the skin, and the scar had normal texture.  
Further, there was no elevation or depression of the scar, nor 
was there inflammation, edema or keloid formation.  The scar was 
noted to be cosmetically disfiguring, with normal color and no 
underlying tissue loss.

A May 2005 VA examination notes a left supraclavicular scar 
measuring 12 cm. by 2 cm. (24 sq. cm.), which was moderately 
painful.  There was no adhesion to underlying tissue and normal 
skin texture was noted.  Further, the scar was noted to be stable 
with no ulceration or breakdown of the skin, and no elevation or 
depression of the surface contour of the scar on palpitation.  
Finally, it was noted that the skin color was normal, there was 
no inflammation, edema or keloid formation, and no areas of 
induration or inflexibility of the skin in the area of the scar.

A February 2007 VA examination report reflects a left 
supraclavicular scar measuring 14 cm. by 2 cm. (28 sq. cm.), 
which was disfiguring on palpation.  No adherence to underlying 
tissue or atrophy was noted with respect to this scar, nor was 
any abnormal texture found.  The scar was not found to be 
unstable and did not show any hypo- or hyper-pigmentation.  
Finally, there was no induration or inflexibility noted.

Finally, a February 2010 VA examination report reflects a left 
supraclavicular T-shape scar measuring 12 cm. by 2 cm. (24 sq. 
cm.), which was superficial, painful and elevated upon palpation.  
There were no signs of skin breakdown, no inflammation, edema or 
keloid formation, no underlying soft tissue loss or indurated or 
inflexible skin or other disabling effects.

In light of the evidence described above, the Board finds that a 
separate evaluation of 30 percent is warranted for the Veteran's 
left supraclavicular scar based on disfigurement of the neck 
throughout the appeal period.  In this regard, the Board observes 
the Veteran's scar exhibits two characteristics of disfigurement 
(at least 0.6 cm. wide and elevated on palpation).  See, e.g., 
February 2010 VA examination report.  However, there is no 
competent evidence of visible or palpable tissue loss or gross 
distortion or asymmetry of two features or paired sets of 
features, nor is there competent evidence of four or more 
characteristics of disfigurement.  As such, an evaluation in 
excess of 30 percent is not warranted based on disfigurement of 
the neck at any point in the appeal period.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2008); see also Hart, supra.

As a final note, the Board has considered whether a separate 
evaluation is warranted for the Veteran's left supraclavicular 
scar based on limitation of motion of the neck.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2008).  However, the Board has 
determined a separate evaluation based on limitation of motion is 
not warranted.  In this regard, the Board acknowledges that the 
Veteran's scar causes some limitation of motion of the neck.  See 
February 2010 VA examination report.  However, the Board observes 
that the Veteran is in receipt of the maximum schedular 
evaluation based upon limitation of motion of the cervical spine 
for residuals of a shell fragment wound penetrating the neck with 
degenerative changes.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5322.  The evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  As the 
Veteran is currently in receipt of the maximum schedular 
evaluation for limitation of motion of the cervical spine, the 
assignment of a separate evaluation based on limitation of motion 
due to the scar of the left supraclavicular area would constitute 
pyramiding, which is to be avoided.  Id.  As such, a separate 
evaluation based on limitation of motion due to a left 
supraclavicular scar is not warranted in the instant case.

The Board acknowledges the Veteran's contentions that his 
service-connected left supraclavicular scar warrants higher 
separate evaluations than assigned herein.  However, in 
determining the actual degree of disability, an objective 
examination is more probative of the degree of the Veteran's 
impairment.  Furthermore, the opinions and observations of the 
veteran alone cannot meet the burden imposed by the rating 
criteria under 38 C.F.R. § 4.118 with respect to determining the 
severity of his service-connected scar.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2010).

Penetrating Shrapnel Wound of the Left Lower Extremity 
Involving Muscle Group XI

The Veteran's disability has been evaluated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5311, a 
muscle code that applies to the posterior and lateral crural 
muscles and muscles of the calf (muscle group XI).  38 C.F.R. 
§ 4.73, Diagnostic Code 5311 (2010).  In order to warrant a 
higher evaluation of 20 percent under this diagnostic code, the 
evidence must support a "moderately severe" muscle injury.  A 
30 percent evaluation is warranted where there is a "severe" 
muscle injury.  Id.  The Board notes that on July 3, 1997, during 
the pendency of this appeal, diagnostic code series 5300 was 
revised.  Under the prior version of the code, a "moderately 
severe or severe" muscle injury was also required to warrant a 
higher rating of 20 or 30 percent, respectively.  However, as 
described below, "severe" and "moderately severe" were defined 
differently.

Under the old version of the rating criteria, a "moderately 
severe" muscle injury was defined as follows:  Type of injury.  
Through and through or deep penetrating wound by high velocity 
missile of small size or large missile of low velocity, with 
debridement or with prolonged infection or with sloughing of soft 
parts, intermuscular cicatrization;  History and complaint.  
Service department record or other sufficient evidence showing 
hospitalization for a prolonged period in service for treatment 
of wound of severe grade.  Record in the file of consistent 
complaint of cardinal symptoms of muscle wounds.  Evidence of 
unemployability because of inability to keep up with work 
requirements is to be considered, if present;  Objective 
findings: Entrance and (if present) exit scars relatively large 
and so situated as to indicate track of missile through important 
muscle groups.  Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss of 
normal firm resistance of muscles compared with sound side.  
Tests of strength and endurance of muscle groups involved 
(compared with sound side) give positive evidence of marked or 
moderately severe loss. 

In addition, under the old version of the rating criteria, a 
"severe" muscle injury was defined as follows:  Type of injury: 
Through and through or deep penetrating wound due to high 
velocity missile, or large or multiple low velocity missiles, or 
explosive effect of high velocity missile, or shattering bone 
fracture with extensive debridement or prolonged infection and 
sloughing of soft parts, intermuscular binding and cicatrization;  
History and complaint:  As under moderately severe (paragraph (c) 
of this section), in aggravated form;  Objective findings: 
Extensive ragged, depressed, and adherent scars of skin so 
situated as to indicate wide damage to muscle groups in track of 
missile.  X-ray may show minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and explosive effect of 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muscles in wound 
area.  Muscles do not swell and harden normally in contraction.  
Tests of strength or endurance compared with the sound side or of 
coordinated movements show positive evidence of severe impairment 
of function.  In electrical tests, reaction of degeneration is 
not present but a diminished excitability to faradic current 
compared with the sound side may be present.  Visible or measured 
atrophy may or may not be present.  Adaptive contraction of 
opposing group of muscles, if present, indicates severity.  
Adhesion of scar to one of the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial sealing over the bone 
without true skin covering, in an area where bone is normally 
protected by muscle, indicates the severe type.  Atrophy of 
muscle groups not included in the track of the missile, 
particularly of the trapezius and serratus in wounds in the 
shoulder girdle (traumatic muscular dystrophy), and induration 
and atrophy of an entire muscle following simple piercing by a 
projectile (progressive sclerosing myositis), may be included in 
the severe group if there is sufficient evidence of severe 
disability. 

Under the current version of the regulations, a "moderately 
severe" muscle injury is defined as follows: (i) Type of injury. 
Through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring; (ii) History and complaint. Service 
department record or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section and, if present, 
evidence of inability to keep up with work requirements; (iii) 
Objective findings.  Entrance and (if present) exit scars 
indicating track of missile through one or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with sound 
side demonstrate positive evidence of impairment.

Also under the current version of the regulations, a "severe" 
muscle injury is defined as follows: (i) Type of injury.  Through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of soft 
parts, intermuscular binding and scarring; (ii) History and 
complaint.  Service department record or other evidence showing 
hospitalization for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of this section, 
worse than those shown for moderately severe muscle injuries, 
and, if present, evidence of inability to keep up with work 
requirements; (iii) Objective findings.  Ragged, depressed and 
adherent scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles of 
the uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin covering 
in an area where bone is normally protected by muscle.  (C) 
Diminished muscle excitability to pulsed electrical current in 
electro diagnostic tests.  (D) Visible or measurable atrophy.  
(E) Adaptive contraction of an opposing group of muscles.  (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire muscle 
following simple piercing by a projectile.  

With respect to the muscle injuries at issue in the instant case, 
the Veteran's service treatment records indicate he was struck by 
enemy mortar fire in September 1952, with shell fragments 
penetrating the left leg.  Records indicate the Veteran suffered 
no artery, nerve or bone damage in the left leg and was treated 
with debridement and shrapnel removal.  October 1952 treatment 
records note one metallic foreign body was found by x-ray in the 
left leg.  A December 1952 treatment record notes two superficial 
mortar fragment wounds in the left leg, one above the knee and 
the other in the lower calf, which were well-healed.  Reflexes 
were equal and active throughout the lower extremities.  Upon 
service separation in March 1953, the Veteran's lower extremities 
were clinically evaluated as normal in terms of strength and 
range of motion.  

A post-service VA examination performed in July 1953 notes 
several metallic foreign bodies in the middle third of the 
posterior leg, with one minute metallic fragment found at the 
head of the fibula.  In addition, a one inch by one-half inch 
scar was noted on the left leg.  There are no other findings 
related to the Veteran's left leg contained in the July 1953 VA 
examination report.

The Veteran's shell fragment wound to the left leg is currently 
assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5311 (2010), pertaining to injuries to Muscle 
Group (MG) XI.  The muscles involved in MG XI include the 
posterior and lateral crural muscles, and muscles of the calf: 
triceps surae, tibialis posterior, peroneus longus, peroneus 
brevis, flexor hallucis longus, flexor digitorum longus, 
popliteus and plantaris.  The functions affected by these muscles 
include propulsion, plantar flexion of the foot, stabilization of 
the arch, flexion of the toes and flexion of the knee.  Muscle 
disability under this provision is evaluated as follows: slight 
(0 percent); moderate (10 percent); moderately severe (20 
percent), and severe (30 percent).

In considering all the evidence under the laws and regulations as 
set forth above, the Board finds no basis for assigning an 
evaluation in excess of 10 percent for the Veteran's residuals of 
a shell fragment wound to MG XI, left leg.  While the Veteran 
suffered a penetrating injury to the to the left leg, MG XI, his 
injury does not more closely approximate a moderately severe or 
severe injury to MG XI.

In this regard, the Board observes the initial injury to the 
Veteran's left leg did not result in a through and through or 
deep penetrating wound with shattering bone fracture or open 
communicated fracture with extensive debridement, prolonged 
infection, sloughing of soft parts and intermuscular binding and 
scaring.  See 38 C.F.R. § 4.56(d).  Further, there are no 
adhesive scars, marked or moderately severe loss of muscle 
strength and endurance, or loss of deep fascia or muscle 
substance.  Finally, where there is x-ray evidence of multiple 
metallic foreign bodies, there is no evidence of intermuscular 
trauma or explosive effect.  

An April 1994 VA examination noted no swelling or deformity of 
the left knee, with full range of motion.  A VA muscles 
examination found no tissue loss or muscle penetration of the 
left leg, with no adhesions or damage to the muscles and tendons 
of the left leg.

A February 2000 VA joints examination notes the Veteran denied 
left knee pain and any episodes of dislocation or subluxation of 
the left knee.  He also indicated his activities of daily living 
were not limited by his left knee.  At a February 2000 VA muscles 
examination, the Veteran indicated his left leg pain is 
aggravated by walking.  He reported mild pain in the muscles of 
the left leg, and exhibited mild weakness of the muscles of the 
left leg.  There was also mild damage to the tendons of the left 
leg, with no tissue loss or adhesions.

At a May 2005 VA muscles examination, the Veteran reported no 
pain on the left leg or knee areas, other than occasional cramps.  
No muscles of muscle group XI were noted to have tissue loss due 
to penetration.  A 2 cm. round scar was noted on the left knee 
with no adhesions but moderate loss of subcutaneous tissue.  
Muscle strength was noted to be normal on all muscles of the left 
leg at 5/5 without herniation.  

February 2007 and February 2008 VA examination reports do not 
discuss the Veteran's injuries to muscle group XI.  Finally, a 
February 2009 VA joints examination report notes the Veteran 
exhibited flexion of the left knee to 90 degrees and full 
extension to zero degrees without instability.  Injuries to 
muscle group XI included the triceps surae, with full muscle 
strength of 5/5 noted without tissue loss.  No bone damage or 
muscle herniation were present, and no loss of deep fascia or 
muscle substance was noted within muscle group XI.  The Veteran's 
left leg pain was noted to have moderate effects on most 
activities of daily living, with mild effects on feeding and 
severe effects on bathing.  Exercise and sports are prevented by 
the Veteran's left leg pain.  The VA examiner noted that the left 
gastrocnemis muscle showed a fragmentation injury but no 
functional loss of strength.  

In light of the evidence outlined above, the Board finds that the 
Veteran's residuals of a shell fragment wound to muscle group XI, 
left leg, is appropriately evaluated as 10 percent disabling.  
There are no indications that the Veteran suffers from any 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side; or tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

Accordingly, the Board finds the preponderance of the evidence 
weighs against a finding that the Veteran's shell fragment wound 
to his left leg meets the criteria of a "moderately severe" or 
"severe" muscle injury.  In reaching its decision, the Board 
considered the benefit of the doubt rule.  However, this rule 
does not apply, and the Veteran's claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disabilities on 
appeal with the established criteria found in the rating schedule 
for these disabilities show that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

As the first prong of Thun has not been satisfied, the Board 
therefore has determined that referral of this case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.


ORDER

Service connection for neurological residuals of a left brachial 
plexus trauma is denied.

A separate evaluation of 30 percent, but not greater, for scars 
of the left supraclavicular area based upon disfigurement is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

A separate evaluation for scars of the left supraclavicular area 
based upon limitation of motion of the neck is denied.

An evaluation in excess of 10 percent for residuals of a 
penetrating shrapnel wound of the left lower extremity with 
foreign body retention in the knee and leg is denied.




REMAND

The Veteran asserts that he suffers from limitation of motion of 
the left arm due to a painful scar of the left posterior arm.  
The Veteran's claim was previously remanded in December 2008 with 
instructions to provide the Veteran with a new VA examination.  
Specifically, the Board determined that the VA examiner must 
"report any limitation of motion of the left arm related to any 
identified scars."  See December 2008 Board decision at 18.  
Also, the Board instructed the examiner to "[p]rovide ranges of 
motion that identify the exact limitation of motion due to the 
scars."  Id.

Following the Board's December 2008 remand, the Veteran was 
provided a VA examination in February 2010.  The VA examiner 
evaluated the Veteran's scar of the left upper extremity, noting 
it is located at the posterior aspect of the left arm above the 
elbow.  The examiner also noted that the scar is painful and 
superficial.  However, while range of motion of the Veteran's 
left shoulder is provided, there is no range of motion 
measurements provided for the left arm.  In fact, limitation of 
motion of the left arm is not discussed at all in the February 
2010 VA examination report.  

A remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Where the remand orders of the 
Board are not complied with, the Board itself errs in failing to 
ensure compliance.  As range of motion measurements were not 
provided per the Board's December 2008 remand, another remand, 
with ensuing delay, is unfortunately required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Schedule the Veteran for a VA examination 
to determine the current severity of the 
scar of the left posterior arm, including 
any loss of motion of the left arm.  
The Veteran's claims file, including a 
copy of this REMAND, must be provided to 
the examiner for review, and the 
examination report should reflect such a  
review was accomplished.  All necessary 
clinical tests should be accomplished.  
Following an examination of the Veteran, 
the examiner should report any limitation 
of motion of the left arm related to any 
identified scars.  The examiner should 
also provide ranges of motion that 
identify the exact limitation of motion 
due to the scars.  If no limitation of 
motion due to the scars is found, the 
examiner should specifically state this is 
so.

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


